                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


CAROLYN BETTINA WILLIAMS,

      Plaintiff,                            Case No. 17-14047

v.                                          HON. GEORGE CARAM STEEH

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

     Defendant.
____________________________/

      ORDER ADOPTING REPORT AND RECOMMENDATION TO
      DENY PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
     GRANT DEFENDANT’S MOTION FOR SUMMARY JUDGMENT,
      AND AFFIRM THE COMMISSIONER’S DECISION (Doc. 14)

      On February 19, 2019, Magistrate Judge Anthony P. Patti issued a

report and recommendation in this action for social security disability

insurance benefits. Magistrate Judge Patti recommends that the court

deny Plaintiff’s motion for summary judgment, grant the Commissioner’s

motion for summary judgment, and affirm the Commissioner’s decision.

Plaintiff, Carolyn Bettina Williams, filed objections to the report and

recommendation, to which the Commissioner has responded.

                          STANDARD OF REVIEW

      With respect to reports and recommendations from magistrate

                                      -1-
judges, this court “shall make a de novo determination of those portions of

the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. ' 405(g). Findings of fact by the

Commissioner are conclusive if supported by substantial evidence. Id.

The court “must affirm the Commissioner’s decision if it ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’”

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation

omitted). “The substantial-evidence standard is met if a ‘reasonable mind

might accept the relevant evidence as adequate to support a conclusion.’”

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citation

omitted). “When deciding under 42 U.S.C. § 405(g) whether substantial

evidence supports the ALJ’s decision, we do not try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

      An ALJ’s credibility determination is “to be accorded great weight and

                                      -2-
deference, particularly since an ALJ is charged with the duty of observing a

witness’s demeanor and credibility.” Walters v. Comm'r of Soc. Sec., 127

F.3d 525, 531 (6th Cir. 1997). Absent a “compelling reason,” the court may

not disturb an Ath’s credibility finding, which is “virtually unchallengeable.”

Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001); Ritchie v. Comm’r of

Soc. Sec., 540 Fed. Appx. 508, 511 (6thtCir. 2013).

                                  ANALYSIS

      Plaintiff’s application for social security disability benefits was denied

after a hearing before an administrative law judge, which became the final

decision of the Commissioner. The ALJ found that Plaintiff suffers from the

following severe impairments: spine disorder and disorder of muscle,

ligament, and fascia; asthma; fibromyalgia; osteoarthrosis; bilateral carpal

tunnel syndrome; and affective disorder. The ALJ concluded that although

Plaintiff could not return to her past relevant work as a direct care

supervisor or child care provider, she has the residual functional capacity to

perform light work, with certain restrictions. Magistrate Judge Patti, upon

review of the record and the parties’ cross-motions for summary judgment,

recommends that the court affirm the Commissioner’s decision. Plaintiff

raises several objections to the magistrate judge’s report and

recommendation.

                                      -3-
   I.      Objections 1-3

        Plaintiff’s first three objections concern the ALJ’s credibility

determination. The ALJ found that Plaintiff’s “statements concerning the

intensity, persistence and limiting effects of [her] symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” R.

at 44. In support, the ALJ pointed to portions of the record in which her

doctors recorded “normal findings” despite Plaintiff’s complaints of severe

pain. Id. The ALJ further noted “post-operative improvement in her lumbar

spine” and that Plaintiff reported that she was “able to fix simple meals and

occasionally do her laundry.” Id. The ALJ stated that “[a]lthough these

activities do not establish the ability to maintain substantial gainful activity,

they do suggest a greater ability to stand and walk, [than] the claimant’s

subjective allegations of pain and dysfunction would suggest.” Id.

        After a careful review of the ALJ’s decision and the record, the

magistrate judge concluded that the ALJ’s credibility determination was

supported by substantial evidence. Doc. 14 at 8-19. Indeed, the court’s

review of the record reveals that the ALJ accurately cited and characterized

portions of the record that were inconsistent with Plaintiff’s subjective

complaints. See id.; R. at 245-46, 338-40, 343-45, 402. Although Plaintiff

points to evidence in the record that supports her subjective complaints, the

                                         -4-
ALJ’s assessment is nonetheless also supported by evidence in the record.

Id. See Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)

(“As long as substantial evidence supports the Commissioner's decision,

we must defer to it, even if there is substantial evidence in the record that

would have supported an opposite conclusion.”). In light of the deferential

standard of review, the court finds Plaintiff’s objections to the magistrate

judge’s assessment of the ALJ’s credibility determination to be without

merit.

   II.     Objection No. 4

         Plaintiff also objects to the ALJ’s findings regarding her RFC, which

provides that Plaintiff can engage in light work, including frequent handling.

Before the magistrate judge, Plaintiff argued that this RFC was

unsupported, given Plaintiff’s “ongoing problems and recent carpal

tunnel/stenosing tenosynovitis surgery.” Doc. 8 at 9. The magistrate judge

found support for the RFC in the record, including the opinion of state

agency medical consultant Dr. Ramirez-Jacobs. Doc. 14 at 23-25.

         Plaintiff contends that the ALJ relied upon “an incomplete medical

record” and did not consider her diagnosis of tenosynovitis and the

“locking” of her fingers. Doc. 15 at 7-8. Plaintiff’s argument does not

identify an alleged error made by the magistrate judge, but rather raises a

                                        -5-
new issue that the magistrate judge did not have the opportunity to

address. Compare Doc. 15 at 7-8 with Doc. 8 at 9. “[A]bsent compelling

reasons, [the Magistrate Judge Act] does not allow parties to raise at the

district court stage new arguments or issues that were not presented to the

magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000).

Nonetheless, a review of the record shows that the magistrate judge

correctly found the support for the RFC. Plaintiff has not demonstrated that

the magistrate judge erred.

                              CONCLUSION

     The court agrees with the magistrate judge’s comprehensive

analysis. Accordingly, IT IS HEREBY ORDERED that Magistrate Judge

Patti’s report and recommendation (Doc. 14) is ACCEPTED and

ADOPTED as the order of the court.

     IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (Doc. 8) is DENIED, Defendant’s motion for summary judgment

(Doc. 12) is GRANTED, Plaintiff’s objections (Doc. 15) are OVERRULED,

and the final decision of the Commissioner is AFFIRMED.

Dated: March 25, 2019

                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE

                                    -6-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
    March 25, 2019, by electronic and/or ordinary mail.

                       s/Lisa Bartlett
                       Deputy Clerk




                           -7-
